In an action, by husband and wife, to recover damages for personal injuries sustained by the plaintiff wife and for the expenses and loss of services of plaintiff husband, and in which action defendant City of New York served a cross complaint against defendant Zone Oil Trucking Corp. for property damages, judgment was entered upon a jury verdict in favor of plaintiffs against defendant city and in favor of defendant Trucking Corp. against plaintiffs and defendant city. The appeals are by plaintiffs from so much of the judgment as fails to grant them a recovery against defendant Trucking Corp., and from what is described in their notice of appeal as an order denying their motion to vacate and set aside the verdict insofar as it is in favor of said defendant; and by defendant city from the entire judgment. Judgment reversed on the facts and new trial granted, with costs to abide the event. The undisputed evidence is that the driver of the truck owned by defendant Trucking Corp. parked the truck off the northerly edge of the road in question for the purpose of obtaining information as to the direction of his destination, that he then reentered the cab of the truck and backed the truck across the roadway and at about a right angle with the road, striking the bus owned by defendant city at or near the southerly side of the road; that the bus, in which plaintiff wife was a passenger, had been proceeding westerly along the road and its driver veered it towards the southerly side of the road when he saw the truck backing across the road toward the bus; and that it was the rear of the truck which came into contact with the rear of the right side of the bus. In our *892opinion the verdict was against the weight of the evidence. Plaintiffs’ appeal from the so-called order dismissed, without costs. No such order is printed in the record on appeal. Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.